Citation Nr: 1645868	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable initial rating prior to September 18, 2015, for episodic paresthesia of the right hand secondary to overexertion syndrome.  

2.  Entitlement to a compensable initial rating prior to September 18, 2015, for episodic paresthesia of the left hand secondary to overexertion syndrome.  

3.  Entitlement to a compensable initial rating prior to September 18, 2015, for paresthesia overexertion syndrome of the right foot.  

4.  Entitlement to a compensable initial rating prior to September 18, 2015, for paresthesia overexertion syndrome of the left foot.  

5.  Entitlement to an initial rating in excess of 10 percent effective September 18, 2015, for sensory peripheral polyneuropathy of the right hand (previously rated as right hand episodic paresthesia) secondary to overexertion syndrome.  

6.  Entitlement to an initial rating in excess of 10 percent effective September 18, 2015, for sensory peripheral polyneuropathy of the left hand (previously rated as left hand episodic paresthesia) secondary to overexertion syndrome.  

7.  Entitlement to an initial rating in excess of 10 percent effective September 18, 2015, for sensory peripheral polyneuropathy of the right foot (previously rated as right foot episodic paresthesia) secondary to overexertion syndrome.  

8.  Entitlement to an initial rating in excess of 10 percent effective September 18, 2015, for sensory peripheral polyneuropathy of the left foot (previously rated as left foot episodic paresthesia) secondary to overexertion syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1985 to July 2008.  He received the Bronze Star Medal with "V" Device, Purple Heart and Combat Action Badge, among other decorations, for this service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  

Compensable ratings for these service connection disabilities were previously denied by the Board in May 2012 and August 2013 decisions.  These denials were subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court).  On both occasions, the Court granted Joint Motions for Remand which vacated the Board's May 2012 and August 2013 denials and returned these issues to the Board for further development.  

Most recently, this appeal was before the Board in January 2015, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a November 2015 rating decision, the RO granted service connection for sensory peripheral polyneuropathy as secondary to the service-connected neurological episodic paresthesia of the upper and lower extremities secondary to overexertion syndrome.  In light of this grant the disabilities were combined and recharacterized as sensory peripheral polyneuropathy of the upper and lower extremities.  Additionally, compensable ratings of 10 percent each, effective September 18, 2015, were assigned for the bilateral hands and feet.  

Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to increased disability ratings for these neurological disabilities remain in appellate status.  


FINDINGS OF FACT

1.  For the period prior to September 18, 2015, the service-connected episodic paresthesia of the right hand resulted in intermittent pain and numbness of the right upper extremity, without evidence of deficits in motor strength, range of motion, sensory function, or reflexes.  

2.  For the period prior to September 18, 2015, the service-connected episodic paresthesia of the left hand resulted in intermittent pain and numbness of the left upper extremity, without evidence of deficits in motor strength, range of motion, sensory function, or reflexes.  

3.  Effective September 18, 2015, the service-connected sensory peripheral polyneuropathy of the right hand resulted in mild incomplete paralysis of the ulnar, median and radial nerves of the right hand.  

4.  Effective September 18, 2015, the service-connected sensory peripheral polyneuropathy of the left hand resulted in mild incomplete paralysis of the ulnar, median and radial nerves of the left hand.  

5. For the period prior to September 18, 2015, the service-connected paresthesia overexertion syndrome of the right foot resulted in intermittent pain and numbness of the right lower extremity, without evidence of deficits in motor strength, range of motion, sensory function, or reflexes.  

6.  For the period prior to September 18, 2015, the service-connected paresthesia overexertion syndrome of the left foot resulted in intermittent pain and numbness of the left lower extremity, without evidence of deficits in motor strength, range of motion, sensory function, or reflexes.  

7.  Effective September 18, 2015, the service-connected sensory peripheral polyneuropathy of the right foot resulted in paresthesia, dysesthesia, and numbness, without evidence of loss of motor strength, range of motion, or reflexes.  

8.  Effective September 18, 2015, the service-connected sensory peripheral polyneuropathy of the left foot resulted in paresthesia, dysesthesia, and numbness, without evidence of loss of motor strength, range of motion, or reflexes.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating of 10 percent and no higher prior to September 18, 2015, for episodic paresthesia secondary to overexertion syndrome of the right hand are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 (2015).  

2.  The criteria for a compensable initial rating of 10 percent and no higher prior to September 18, 2015, for episodic paresthesia secondary to overexertion syndrome of the left hand are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 (2015).  

3.  The criteria for a 20 percent rating effective September 18, 2015, for sensory peripheral neuropathy secondary to overexertion syndrome of the right hand are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8513 (2015).  

4.  The criteria for a 20 percent rating effective September 18, 2015, for sensory peripheral neuropathy secondary to overexertion syndrome of the left hand are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8513 (2015).  

5. The criteria for a compensable initial rating prior to September 18, 2015, for paresthesia overexertion syndrome of the right foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8522 (2015).  

6.  The criteria for a compensable initial rating prior to September 18, 2015, for paresthesia overexertion syndrome of the left foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8522 (2015).  


7.  The criteria for an initial rating in excess of 10 percent effective September 18, 2015, for sensory peripheral neuropathy secondary to overexertion syndrome of the right foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8521 (2015).  

8.  The criteria for an initial rating in excess of 10 percent effective September 18, 2015, for sensory peripheral neuropathy secondary to overexertion syndrome of the left foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8521 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of May 2008 and April 2009 letters that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in September 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased Ratings

The Veteran seeks increased ratings for his neurological disabilities of the upper and lower extremities.  He contends these disabilities result in pain, numbness, paresthesia, and related impairment, and higher ratings are thus warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran seeks increased ratings for peripheral neuropathy of the extremities.  A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

When rating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

a. Episodic Paresthesia of the Upper Extremities

The Veteran seeks increased ratings for his service-connected episodic paresthesia of the upper extremities.  He contends these disabilities result in pain and numbness of the hands and arms, impairing his ability to perform everyday tasks.  

The Veteran has been awarded separate noncompensable initial ratings for episodic paresthesia of the upper extremities secondary to overexertion syndrome.  As noted in the introduction, these awards were recharacterized as sensory peripheral polyneuropathy and disability ratings of 10 percent for the right and left upper extremity were awarded effective September 18, 2015.  Prior to that date, noncompensable ratings had been in effect from August 1, 2008.  

The Veteran's episodic paresthesia of the upper extremities was previously rated under Diagnostic Code 8599-8515, for impairment of the median nerve.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Under Diagnostic Code 8515, incomplete paralysis of the median nerve in the major extremity warrants 10, 30, or 50 percent ratings if it is mild, moderate, or severe, respectively.  For the minor extremity, incomplete paralysis of the median nerve warrants 10, 20, or 40 percent ratings if it is mild, moderate, or severe, respectively.  A 70 percent rating is warranted for paralysis of the median nerve in the major extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened, and; pain with trophic disturbances.  The same paralysis for the minor extremity warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  In the present case, the Veteran is shown to be right-handed; thus, his right upper extremity is considered the major extremity, and the left upper extremity is considered minor extremity.  

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After considering the totality of the record, the Board finds the evidence to be in relative equipoise on the question of whether mild incomplete paralysis of either upper extremity is present; in such circumstances, a compensable initial rating of 10 percent for the right and left upper extremity is warranted.  See 38 C.F.R. §§ 4.3, 4.7.  The Board also finds, however, that the preponderance of the evidence to be against initial ratings in excess of 10 percent for the episodic paresthesia of the right and left upper extremities.  

The Veteran was afforded a VA examination in June 2008.  At that time the Veteran reported numbness and tingling that comes and goes of the complete forearm and hand whenever the elbow area hurts.  There were no typical evidence of Raynaud's or any locking of the fingers or the thumb or any forearm muscular weakness or hand weakness. There was no evidence of any median or ulnar or radial nerve distribution pathway involved.  In other words the examiner felt the clinical symptoms did not match a picture of cubital tunnel.  The pain was noted to be on the lateral aspect of the elbow and the Veteran was careful anytime he did pulling, pushing, bench press type activities or lifting.  He denied any localized wrist pain or finger joint or thumb pain.  Physical examination reflected there were normal deep tendon reflexes, vascularity, muscle tone and sensorimotor finding of the bilateral upper extremities.  The median nerve, ulnar, and radial nerves were intact.  Tinel's sign was negative and Phalen's test was negative.  The ulnar nerve at the cubital level was very easily palpable and was normal and symmetrical. It was not thickened or adherent.  Hyperflexion and hyperextension of the elbow did not cause any numbness or tingling and there was no typical feature of any median ulnar or radial nerve distribution sensorimotor alteration.  Thumbs and fingers were normal with normal grasp-release and fingers could touch the midpalmar crease. The thumbs could touch the tips of the fingers and all muscle strengths were intact.  The diagnoses were bilateral diffuse episodic paresthesia secondary to overexertion syndrome.

VA and private medical treatment records beginning in 2009 reflected the Veteran's complaints of bilateral hand and wrist pain.  Tests for neurological impairment were negative for both wrists, and Phalen's sign was negative for numbness or tingling in the median nerve distribution of either hand.  2009 private treatment records noted no limitation of motion of either extremity, and characterized the Veteran's overall limitations as mild.  For example, the March 2009 initial evaluation at Falcon Physical Therapy described the functional activity status to be "mild limitation" for wrenching, holding and fastening nuts and bolts, brushing teeth, holding coffee cup and computer tasks.  The Discharge note indicated by later that same month the Veteran had no limitation in wrenching, holding and fastening nuts and bolts, brushing teeth or holding a coffee cup but continued to have mild limitation in computer tasks.

On the March 2009 Substantive Appeal the Veteran reported that the condition affected him daily.  He explained he could not hold a wrench and thus home repairs were not easy as he could not grasp a saw or use hand tools.  He also indicated the hands would go numb if sitting or traveling and he would have to reposition them to regain feeling in them.  He also described shifting things from one hand to the other because of numbness.

On VA examination in April 2010 for diabetes mellitus, the Veteran had normal muscle strength and tone of the upper extremities, and fine motor control was also within normal limits.  Reflexes were 2+ in both the upper extremities, and sensory function was described as normal.  No neurological disabilities were diagnosed at that time.  

Likewise, on VA examination in June 2010, the Veteran described numbness and tingling of the skin.  He denied flare ups or any treatment. Clinical testing reflected the Veteran was without muscle wasting, atrophy, or lesion of either upper extremity.  Radial pulses, muscle reflexes, and sensory functions were also within normal limits for both upper extremities.  The examiner noted the condition limited prolonged sitting or standing and limited repetitive use of the hands.

In assessing the Veteran's claim, the Board notes his complaints of bilateral pain and numbness of the upper extremities.  Moreover, he is competent to report such symptomatology, as it is subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Affording the Veteran the benefit of the doubt, compensable initial ratings of 10 percent each for the right and left upper extremities are thus granted effective August 1, 2008, the effective date of the award of service connection to account for the lay reports of numbness and tingling and evidence of mild impairment in some tasks.  

The Board also finds, however, that all of these symptoms and impairment more nearly approximate no more than mild incomplete paralysis of the right and left upper extremities and do not more nearly approximate moderate incomplete paralysis of the same, as would warrant higher evaluations, for any period prior to September 18, 2015.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Specifically, objective testing indicated that reflexes and sensory testing was normal.  Muscle strength has also been normal.  The April 2013 JMR specifically noted that the Board needed to comment on the lay evidence of pain, numbness and paresthesia.  Furthermore, the JMR indicated the Board needed to discuss the evidence of functional impairment noted in the limitation on wrenching, holding and fastening nuts and bolts, brushing teeth, holding a cup, and computer tasks and the June 2010 examination that noted the condition limited repetitive use of the hands.  While some functional impairment is noted, the Board finds that the Veteran's overall condition is more accurately described as "mild" impairment.  See e.g. Merriam-Webster 's Collegiate Dictionary 787, 798 (11th ed. 2003) (defining mild as not severe and defining moderate as tending toward the mean or average amount or dimension or having average or less than average quality); See Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997)(noting that in interpreting regulations consideration may be given to the plain language and common meaning).  Specifically, examining the March 1009 Falcon Physical Therapy records notes that the physician completing that form designated the impairment as "mild."  The Board finds this characterization to be consistent with the evidence.  First, the Board notes that the functional limitations improved greatly during the course of treatment so that by the time of discharge there was only a "mild" limitation in computer tasks.  Additionally, as noted above, other objective testing has consistently been normal.  In sum, there are subjective complaints of tingling and numbing, which even the Veteran describes as being intermittent, resulting in difficulty with grasping and holding items and computer tasks.  The Board does not find that this limitation rises to the level of moderate severity.

The Board has considered whether a higher rating is warranted due to additional limitation of motion resulting from pain, pain on use, weakness, fatigability, and incoordination.  In the present case, however, the evidence has not exhibited any additional impairment due to such factors.  See DeLuca, 8 Vet. App. at 202.  As the evidence has also not exhibited a level of impairment in excess of that noted herein, staged ratings are not warranted.  Whether referral for an extraschedular rating is warranted will be considered below.  

For these reasons, the Board finds that compensable initial ratings of 10 percent and no higher are warranted for the service-connected episodic paresthesia of the right and left upper extremities.  The weight of the evidence is, however, against finding that the criteria for ratings in excess of 10 percent each for these service-connected disabilities have been met or more nearly approximated at any time during the pendency of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100; see Hart, 21 Vet. App. 505.  

b.  Sensory Polyneuropathy of the Upper Extremities

During the pendency of the appeal, the Veteran was awarded separate compensable ratings of 10 percent each for his sensory polyneuropathy of the upper extremities, effective September 18, 2105.  Examining the November 2015 rating decision and codesheet reflects that while the RO characterized this as a grant of a separate service-connected disability, the rating was based upon the combined involvement of the new sensory polyneuropathy and the prior episodic paresthesia.  See Note after DC 8719 explaining that Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  This disability is rated under Diagnostic Code 8516, for impairment of the ulnar nerve.  This code provides for a 10 percent schedular disability rating for mild symptoms involving the ulnar nerve of either the major or minor side.  With moderate symptoms involving the ulnar nerve, a 30 percent rating is assignable for the major side, and a 20 percent rating is assignable for the minor side.  With severe symptoms involving the ulnar nerve, a 40 percent rating is assignable for the major side, and a 30 percent rating is assignable for the minor side.  With complete paralysis of the ulnar nerve, a 60 percent rating is assignable for the major side, and a 50 percent rating is assignable for the minor side.  Symptoms of complete paralysis are noted to include the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The Veteran was afforded a VA neurological examination in September 2015.  His prior medical records were reviewed in conjunction with the claim.  The examiner noted that the Veteran is right-handed.  The Veteran explained that the symptoms had become continuous and were equal in both hands from the wrist to the fingers.  He described tingling, pins/needles and numbness in all fingers on the dorsum surface of the hand to the wrists but indicated the forearm and upper arm were not numb.  There was no pain.  He indicated he frequently dropped pots, pans and pencils.  The Veteran denied intermittent or constant pain of the upper extremities, but did report mild paresthesia, dysesthesia, and numbness bilaterally.  On objective evaluation, range of motion and muscle strength were both within normal limits on the right and left, and no atrophy was present.  Reflexes were 2+ bilaterally and no sensory deficits were present at the shoulders or forearms.  Sensory responses of both hands and fingers were decreased, however.  Phalen's sign was positive but Tinel's sign was negative.  The examiner characterized the Veteran's bilateral sensory deficit as mild overall.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a finding of moderate incomplete paralysis.  According to the September 2015 VA examination, the Veteran had normal muscle strength and tone of the upper extremities, with only mild paresthesia, dysesthesia, and numbness bilaterally.  Reflexes were 2+ in both the upper extremities, and the examiner described the Veteran's overall impairment as mild.  Based on these findings, the Board concludes the preponderance of the evidence is against a finding of moderate symptoms of impairment of the ulnar nerve of either upper extremity.  While objective testing reflected some decreased sensation and a positive Phalen's sign, the Board finds it significant that the examiner after considering the lay reports of dropping items and constant pain and considering these objective findings concluded the condition was mild.  Additionally, in providing the subjective history of symptoms the symptoms of paresthesias, dysesthesia and numbness were reported as mild.  

However, under the note following DC 8719, when combined nerve injuries are rated, consideration must also be given to radicular group ratings.  Under Diagnostic Code 8513 mild incomplete paralysis of all radicular groups is rated as 20 percent for both the major and minor upper extremity.  A 40 or 30 percent evaluation is warranted for moderate incomplete paralysis of all radicular groups of the major and minor extremity respectively.  A 70 or 60 percent evaluation is warranted for severe incomplete paralysis of all radicular groups of the major and minor extremity respectively.  And a 90 or 80 percent evaluation is assigned for complete paralysis of all radicular groups.  In this regard, the Board notes that the September 2015 VA examination documented mild incomplete paralysis of the bilateral radial nerve, median nerve and ulnar nerve.  Although when considering the "radicular group" as a whole the examiner characterized it as normal, the Board notes that the examiner clearly pinpointed 3 different nerves involved.  All 3 nerves are characterized as having "mild" incomplete paralysis.  In light of this and resolving all doubt in favor of the Veteran the Board finds a higher 20 percent rating under Diagnostic Code 8513 is warranted.  A rating in excess of 20 percent is not warranted as there is no evidence of moderate incomplete paralysis as discussed above in detail.  

The Board has considered whether a higher rating is warranted due to additional limitation of motion resulting from pain, pain on use, weakness, fatigability, and incoordination.  In the present case, however, the evidence has not exhibited any additional impairment due to such factors.  See DeLuca.  As the evidence has also not exhibited a level of impairment in excess of that noted herein, staged ratings are not warranted.  Whether referral for an extraschedular rating is warranted will be considered below.  

For these reasons, the Board finds that a higher 20 percent rating is warranted for the service-connected sensory polyneuropathy of the right and left upper extremities.  The weight of the evidence is against finding that the criteria for ratings in excess of 20 percent or higher for these service-connected disabilities have been met or more nearly approximated at any time during the pendency of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100; see Hart, 21 Vet. App. 505.  

c. Paresthesia Overexertion Syndrome of the Lower Extremities

The Veteran seeks increased ratings for his service-connected paresthesia overexertion syndrome of the lower extremities.  He contends these disabilities result in pain and numbness of the legs, impairing his mobility.  

The Veteran has been awarded separate noncompensable initial ratings for episodic paresthesia of the lower extremities secondary to overexertion syndrome.  As noted in the introduction, these awards were recharacterized as sensory peripheral polyneuropathy and disability ratings of 10 percent for the right and left lower extremity were awarded effective September 18, 2015.  Prior to that date, noncompensable ratings had been in effect from August 1, 2008.  

The Veteran's episodic paresthesia of the lower extremities was previously rated under Diagnostic Code 8599-8522, for impairment of the musculocutaneous nerve.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Under Diagnostic Code 8522, incomplete paralysis of the musculocutaneous nerve in either lower extremity warrants noncompensable, 10, or 20 percent ratings if it is mild, moderate, or severe, respectively.  A 30 percent rating is warranted for paralysis of the musculocutaneous nerve in the lower extremity if the paralysis is complete, with dorsal flexion of the foot lost.  38 C.F.R. § 4.124a, Diagnostic Code 8522.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against compensable initial ratings for the episodic paresthesia of the right and left lower extremities.  

On VA examination in June 2008 the Veteran reported calf pain along with pain of many other joints.  In discussing the lumbar spine the physician noted there was no evidence of any acute radiculitis or signs or symptoms of paresis or paralysis of the feet.  The Veteran explained that when he stood for long periods in one place without moving he would have a little bit of numbness in the feet but the physician noted there were no typical features of a lateral or medial or a plantar or metatarsalgia of the big or small toe.  It was a numbness and tingling that would come and go but he denied any pain under the sole of the foot.  He denied shooting pain form the low back distally or vice versa and there was no evidence of fracture, dislocation or any Raynaud's type of problem.  Clinical examination reflected straight leg raising test were negative and L4-S1 sensorimotor findings were intact. Lasegue's test was negative and reflexes were normal.  Babinski was plantar, ankle clonus was absent and joint sensation was normal.  There was no swelling of the joints.  In bilateral calf, medial, lateral and tibialis anterior and peroneal muscle groups there was no tenderness.  The examiner did not detect any paresthesia and saw no metatarsalgia or tarsal tunnel syndrome.  The strength of the intrinsic muscles was normal and the Veteran responded to touch, pressure, pinch, touch sensation were all normal in the hind foot, mid foot and distal foot.  There was no clinical evidence of tarsal tunnel syndrome.  The assessment was bilateral foot paresthesia secondary to overexertion.  

On the March 2010 Substantive Appeal the Veteran reported the condition affected him daily and explained that he has to shift weight from one foot to another and indicated walking was difficult and running was a thing of the past.  He further described having to reposition his legs when sitting on an airplane or traveling to get feeling back into them.  

On VA examination in April 2010 for diabetes mellitus, the Veteran had normal muscle strength and tone of the lower extremities, and fine motor control was also within normal limits.  Reflexes were 2+ in both lower extremities, and sensory function was described as normal.  No neurological disabilities were diagnosed at that time.  

Likewise, on VA examination in June 2010, the Veteran described numbness and tingling of the skin.  He denied flare ups.  On examination he was without muscle wasting, atrophy, or lesion of either lower extremity.  Radial pulses, muscle reflexes, and sensory functions were also within normal limits for both lower extremities.  The examiner indicated the condition limited prolonged sitting or standing.  

In assessing the Veteran's claim, the Board notes his complaints of bilateral pain and numbness of both feet.  Moreover, he is competent to report such symptomatology, as it is subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  
As noted above, the April 2013 JMR specifically noted that the Board needed to comment on the lay evidence of pain, numbness and paresthesia.  Furthermore, the JMR indicated the Board needed to discuss the evidence of functional impairment noted in the limitation on wrenching, holding and fastening nuts and bolts, brushing teeth, holding a cup, and computer tasks and the June 2010 examination that noted the condition limited prolonged sitting and standing.  In this regard, the Board has very carefully considered the subjective report of numbness and tingling and the Veteran's description of having to shift weight and reposition himself.  While some functional impairment is noted, the Board finds that the Veteran's overall condition is more accurately described as "mild" impairment.  See e.g. Merriam-Webster 's Collegiate Dictionary 787, 798 (11th ed. 2003) (defining mild as not severe and defining moderate as tending toward the mean or average amount or dimension or having average or less than average quality); See Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997)(noting that in interpreting regulations consideration may be given to the plain language and common meaning).  
Significantly, in June 2008 the Veteran reported the symptoms would come and go and his March 2010 Substantive Appeal supports that by indicating he could regain feeling by repositioning himself.  Thus, the symptoms were intermittent.  Furthermore, objective testing has consistently found no deficits in sensory function or reflexes, or limitation of motion or loss of strength of the affected muscles or joints.  Accordingly, the Board finds the symptoms do not more nearly approximate moderate incomplete paralysis of the same, as would warrant higher compensable evaluations, for any period prior to September 18, 2015.  38 C.F.R. § 4.124a, Diagnostic Code 8522.  

The Board has considered whether a higher rating is warranted due to additional limitation of motion resulting from pain, pain on use, weakness, fatigability, and incoordination.  In the present case, however, the evidence has not exhibited any additional impairment due to such factors.  See DeLuca.  As the evidence has also not exhibited a level of impairment in excess of that noted herein, staged ratings are not warranted.  Whether referral for an extraschedular rating is warranted will be considered below.  

For these reasons, the Board finds that compensable initial ratings of 10 percent and no higher are not warranted for the service-connected episodic paresthesia of the right and left lower extremities.  The weight of the evidence is against finding that the criteria for ratings of 10 percent or higher for these service-connected disabilities have been met or more nearly approximated at any time during the pendency of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100; see Hart, 21 Vet. App. 505.  

d.  Sensory Polyneuropathy of the Lower Extremities

The Veteran seeks increased ratings for his service-connected sensory polyneuropathy of the lower extremities.  He contends these disabilities result in paralysis and numbness of the feet and legs, impairing his mobility.  

The Veteran has been awarded separate compensable ratings of 10 percent each for his sensory polyneuropathy of the lower extremities, effective September 18, 2105.  As explained above this condition was combined with the rating for the paresthesia overexertion and rated together.  See 38 C.F.R. § 4.124a, Note after 8719.  This disability is rated under Diagnostic Code 8521, for impairment of the external popliteal nerve.  This code provides disability ratings of 10 percent, 20 percent, and 30 percent are assigned for incomplete paralysis of the external popliteal (common peroneal) nerve that is mild, moderate, or severe; with complete paralysis warranting a rating of 40 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  

The Veteran was afforded a VA neurological examination in September 2015.  His prior medical records were reviewed in conjunction with the claim.  The Veteran denied intermittent or constant pain of the lower extremities, but did report mild paresthesia, dysesthesia, and numbness bilaterally.  On objective evaluation, range of motion and muscle strength were both within normal limits on the right and left, and no atrophy was present.  Reflexes were 2+ bilaterally at the knees and ankles, and no sensory deficits were present at the knees or ankles.  Sensory responses of both foot and toes were decreased, however.  The Veteran's gait was normal and he walked without any assistance devices.  The examiner characterized the Veteran's bilateral sensory deficit as mild overall.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against initial ratings in excess of 10 percent for the sensory polyneuropathy of the right and left lower extremities.  According to the September 2015 VA examination, the Veteran had normal muscle strength of the lower extremities, with only mild paresthesia, dysesthesia, and numbness bilaterally.  Reflexes were 2+ in both the lower extremities, and the examiner described the Veteran's overall impairment as mild.  Based on these findings, the Board concludes the preponderance of the evidence is against a finding of moderate symptoms of impairment of the popliteal nerve of either lower extremity.  As such, increased initial ratings are not warranted.  

The Board has considered whether a higher rating is warranted due to additional limitation of motion resulting from pain, pain on use, weakness, fatigability, and incoordination.  In the present case, however, the evidence has not exhibited any additional impairment due to such factors.  See DeLuca.  As the evidence has also not exhibited a level of impairment in excess of that noted herein, staged ratings are not warranted.  Whether referral for an extraschedular rating is warranted will be considered below.  

For these reasons, the Board finds that initial ratings in excess of 10 percent are not warranted for the service-connected sensory polyneuropathy of the right and left lower extremities.  The weight of the evidence is against finding that the criteria for ratings of 10 percent or higher for these service-connected disabilities have been met or more nearly approximated at any time during the pendency of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100; see Hart, 21 Vet. App. 505.  

e.  Extraschedular Consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on pain, numbness, paresthesia, or other neurological symptoms of the extremities.  See 38 C.F.R. §§ 4.124a, Diagnostic Codes 8515-22.  The symptomatology and impairment caused by the Veteran's upper and lower extremities disabilities is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected disabilities do not prevent all forms of employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  





ORDER

A compensable initial rating of 10 percent and no higher for episodic paresthesia, secondary to overexertion syndrome, of the right hand is granted effective August 1, 2008, to September 18, 2015.  

A compensable initial rating of 10 percent and no higher for episodic paresthesia, secondary to overexertion syndrome, of the left hand is granted effective August 1, 2008, to September 18, 2015.  

A rating of 20 percent for sensory polyneuropathy of the right upper extremity is granted.  

A rating of 20 percent for sensory polyneuropathy of the left upper extremity is granted.  

A compensable initial rating for paresthesia overexertion syndrome of the right foot is denied.  

A compensable initial rating for paresthesia overexertion syndrome of the left foot is denied.  

An initial rating in excess of 10 percent for sensory polyneuropathy of the right lower extremity is denied.  

An initial rating in excess of 10 percent for sensory polyneuropathy of the left lower extremity is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


